MEMORANDUM **
Floyd Donnell Griffin appeals the 27-month sentence and $28,584.73 restitution order imposed following his guilty plea conviction for bank fraud, in violation of 18 U.S.C. § 1344. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Griffin’s sole contention is that he received ineffective assistance of counsel. Claims of ineffective assistance of counsel are generally not susceptible to resolution on direct appeal because they require the development of facts not in the record. See United States v. Hanoum, 33 F.3d 1128, 1131 (9th Cir.1994). This case is no exception. See United States v. ReyesPlatero, 224 F.3d 1112, 1116 (9th Cir.2000). Accordingly, we decline to review Griffin’s ineffective-assistance claim at this time because it cannot be advanced without development of facts outside the record and is more properly raised by collateral attack under 28 U.S.C. § 2255.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.